Deen, Presiding Judge.
1. The defendant was indicted for murder and convicted of voluntary manslaughter. Evidence of a continued quarrel: That the deceased had hit the defendant, the defendant had cursed and ejected him, the deceased again attempted to enter the house, the defendant procured a knife, and stabbed him, causing his death, posed a jury question as to whether the killing was unjustified, in the heat of passion, and lacking in malice. Cf. Banks v. State, 227 Ga. 578 (182 SE2d 106).
2. Nor did the court err in failing to charge the lesser offense of involuntary manslaughter. A knife, capable of and used in a manner to produce death is a deadly weapon, and when it is so used in a heat of passion and death ensues, the crime is voluntary manslaughter and failure to charge the lesser offense is not error. Harris v. State, 75 Ga. App. 199 (2) (43 SE2d 110).

Judgment affirmed.


Evans and Stolz, JJ., concur.